Citation Nr: 0844390	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, to include a rating in excess of 10 
percent earlier than February 17, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2004 and March 2005 rating decisions.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 2005, the veteran was not prescribed 
insulin to treat his service-connected diabetes mellitus.

2.  The veteran's activities are not regulated to control his 
diabetes mellitus.

3.  No compensable complications of diabetes have been shown 
by the medical evidence of record.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, to include a rating in excess of 10 
percent earlier than February 17, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913, which was made 
effective in February 2005.  Prior to February 2005, the 
veteran's diabetes mellitus was rated at 10 percent.  

Under DC 7913, a 10 percent rating is assigned when diabetes 
mellitus is manageable by a restricted diet alone.  A 20 
percent rating is assigned when treatment of diabetes 
mellitus requires either insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when treatment of diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activities. 

The regulations direct that all compensable complications of 
diabetes are to be separately evaluated unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process.  See 38 C.F.R. § 4.119, DC 7913.

In this case, however, the evidence fails to show that the 
veteran has any compensable complications of his diabetes 
mellitus.  Erectile dysfunction has been linked to the 
veteran's diabetes mellitus, but it is already service 
connected, and there is no allegation that the erectile 
dysfunction is more severe than it is currently rated.

The veteran does have several health problems, such as 
hypertension and coronary artery disease, which can in 
certain cases be associated with diabetes mellitus.  However, 
at a VA examination in April 2008, a VA examiner opined that 
because the veteran's diabetes mellitus had remained in good 
control since being diagnosed, the diabetes mellitus was not 
a likely cause of, or aggravating factor for, either the 
veteran's hypertension or his coronary artery disease.  The 
examiner explained that the veteran's sedentary lifestyle, 
long term nicotine abuse, morbid obesity, and severe 
deconditioning were what caused and exacerbated his 
hypertension and coronary artery disease, rather than his 
diabetes.

Eye examination in August 2007 revealed that the veteran's 
eyes were normal, and the veteran denied any diabetic 
retinopathy at his April 2008 VA examination, where he also 
denied any skin ulcers, or peripheral neuropathy; and the 
examiner indicated that the veteran had normal peripheral 
pulses and sensation in all four extremities.  

Thus, no secondary conditions, other than erectile 
dysfunction, appear to be caused by the veteran's diabetes 
mellitus, and therefore no additional disabilities will be 
discussed in this decision.  Instead, only the rating 
directly attributable to the treatment of the veteran's 
diabetes mellitus will be discussed below.

When the veteran filed his claim for increase in 2002, his 
diabetes mellitus was rated at 10 percent.  This rating was 
increased to 20 percent based on a February 2005 VA treatment 
record which revealed that the veteran had been prescribed 
Metformin (a type of insulin) to control his service 
connected diabetes mellitus.

The veteran maintains that even before February 2005 his 
diabetes mellitus was more severe than a 10 percent rating, 
but the medical evidence of record fails to support his 
contentions, as VA treatment records fail to show that the 
veteran was prescribed either insulin or a hypoglycemic agent 
prior to February 2005.  In fact, the February 2005 VA 
treatment record specifically indicated that the veteran 
should be started on Metformin, thereby implying that it had 
not previously been prescribed.  As such, a rating in excess 
of 10 percent for his diabetes mellitus earlier than February 
2005 is denied.

In February 2005, the veteran's rating for diabetes mellitus 
was increased to 20 percent, but to merit a rating in excess 
of 20 percent it must be shown that insulin, a restricted 
diet, and regulation of activities are required to control 
the veteran's diabetes mellitus.  However, a review of the 
veteran's treatment records fails to show that his activities 
have needed to be regulated to control his diabetes mellitus.

In April 2008, the veteran underwent a VA examination at 
which he denied any episodes of hospitalization, ketoacidosis 
or hypoglycemic reactions.  The veteran declared that there 
was not anything that he could not do due to his diabetes 
mellitus.  He also denied adhering to, or being prescribed, 
any specific diet for his diabetes mellitus.  The examiner 
commented that the veteran's diabetes mellitus had been well-
controlled.  

VA treatment records have been reviewed, but they too fail to 
show regulation of activities is required to control the 
veteran's diabetes mellitus.

As the veteran denies being on a diet, and indicated that his 
activities were not regulated, he fails to meet the criteria 
for a rating in excess of 20 percent for diabetes mellitus.  
As such, the veteran's claim is denied.

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
PTSD have been demonstrated to include the use of insulin 
without restricted diet or regulation of activities.  
However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
rating criteria reasonably describe the veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.  


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in January 2004 and August 2007 that informed 
him of what evidence was required to substantiate the claims 
and of the veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claim, the 
veteran was instructed to submit evidence showing that his 
service connected disability had worsened.  He was asked to 
submit evidence of the impact that his worsened condition has 
had on his employment and daily life.  The veteran's 
employability with regard to his diabetes mellitus was also 
discussed at his VA examination in April 2008.

The diagnostic codes pertaining to rating diabetes mellitus 
were also provided in the January 2005 statement of the case.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in July 2008, after the notice 
was provided.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in August 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained, and there is no indication that the veteran was 
receiving any private treatment for his diabetes mellitus.  
Additionally, the veteran was provided with a VA examination 
(the report of which has been associated with the claims 
file).  The veteran was also offered the opportunity to 
testify at a hearing before the Board, but he declined.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  

For the reasons discussed above, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus, to 
include a rating in excess of 10 percent earlier than 
February 17, 2005, is denied.


REMAND

In June 2007, the Board remanded the veteran's claim with the 
following instructions:

Schedule the veteran for a psychiatric 
examination to determine the severity of his 
PTSD.  The examiner should be provided with 
the veteran's claims file and asked to fully 
review it.  Any conclusion should be 
supported by a full rationale.  The examiner 
should also indicate, without taking the 
veteran's age into account, whether the 
veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his 9th grade education 
and occupational experience as a carpenter) 
solely due to his PTSD (emphasis added)

While a VA psychiatric examination was conducted in March 
2008, the examiner failed to address how, and if, the 
veteran's PTSD affected his employability.

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Because the examiner failed to answer the Board's 
question, another remand is now required.  38 C.F.R. § 19.9.

Additionally, because the unanswered questions bears directly 
on the issue of the veteran's employability, the Board 
concludes that the veteran's TDIU claim is inextricably 
intertwined with the remand.  Therefore, the veteran's TDIU 
claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to the 
examiner who conducted the veteran's VA 
examination in March 2008, or, if he is not 
available, to another appropriate medical 
professional.  If the examiner determines 
that an examination of the veteran is 
necessary, one should be scheduled.  The 
examiner should specifically answer:

Without taking the veteran's age into 
account, is the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 9th grade 
education 
and occupational experience as a carpenter) 
solely due to his PTSD related symptoms.

A full rationale should be provided and the 
examiner should specifically discuss the VA 
doctor's statement in April 2005 that the 
veteran cannot work because of his PTSD 
symptoms.

2.  Once the development has been completed, 
the claim should be readjudicated.  If the 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


